USCA4 Appeal: 22-6672      Doc: 6        Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6672


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOSE JAVIER REYES-MARQUEZ,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:08-cr-00155-CCE-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jose Javier Reyes-Marquez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6672      Doc: 6         Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Jose Javier Reyes-Marquez appeals the district court’s orders denying his renewed

        motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and his

        subsequent motion for reconsideration.        We review a district court’s denial of a

        compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). Accordingly,

        we affirm the district court’s orders. United States v. Reyes-Marquez, No. 1:08-cr-00155-

        CCE-1 (M.D.N.C. Apr. 27, 2022 & May 20, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2